DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application and preliminary amendments filed on 27 February 2020.  Two sets of claims have been submitted with the filing date of 27 February 2020.  It appears both sets are the same however the Examiner has chosen one set that was filed last on the Examiner’s docket.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  It appears both sets of the submitted claims are the same however the Examiner has chosen one set that was filed last on the Examiner’s docket.  The Information Disclosure Statement filed 27 February 2020 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 11-20 are focused to a statutory category namely, “system” set comprising proper computer architecture support for the claim limitations.  However “method” Claims 1-10 do not recite any computer architecture components to support the claim limitations and thus fail Step 1 of this statutory analysis.  Despite this failure, the Examiner proceeds to the next steps of the analysis.
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“selecting a product for introduction into a selected store;
accessing historical sales data for a plurality of stores including the selected store; 
using the historical sales data to calculate a similarity of each of the stores to the selected store; 
selecting a subset of stores from the plurality of stores based upon similarity to the selected store; 
calculating a projected sales velocity based upon sales from the historical sales data of the product at the subset of stores” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “calculate a projected sales velocity based upon sales from historical sales data of a product at a subset of stores”.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations);  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification ¶’s 4, 17-30) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.  Claims 1-10 do not recite any computer component support for the limitations.
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “processor; memory”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in Claims 11-20 are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.  Claims 1-10 do not recite any computer component support for the limitations.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 17-30) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Claims 1-10 do not recite any computer component support for the limitations.  Based on all these, Examiner finds that when 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-20 recite the following indefinite claim limitations:  “similarity; distance between; velocity; closer; limiting”.  These indefinite claim phrases are not specifically defined for one of ordinary skill in the art to make specific and definite use.  For examination purposes, the Examiner has interpreted these indefinite claim limitations in the most broadest and reasonable manner. Correction and/or clarification is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booth et al. (Booth) (US 2017/0228744).

With regard to Claims 1, 11, Booth teaches a method/system for assortment optimization (e-commerce server system 12; optimized-stock demand forecast), the system comprising: at least one processor; and memory encoding instructions which, when executed by the at least one processor (see at least paragraphs 18-24), cause the at least one processor to: 

selecting a product for introduction into a selected store (The seller interface 24 may also allow the seller 15 to designate a plurality of product locations 23 that can store and ship products, the plurality of product locations 23 being active product locations 23a or inactive product locations 23b depending on a designation by the seller 15) (see at least paragraphs 14-20);

accessing historical sales data for a plurality of stores including the selected store (to acquire historical cart data 28 about customer interactions with the customer interface 

using the historical sales data to calculate a similarity of each of the stores to the selected store (Historical cart data 28 may include data indicating, for each product available at the e-commerce server system 12, all virtual shopping cart instances created by customers 13 who added such products 17 to a virtual shopping cart 19 via customer interface 20 when shopping.  Further, the virtual shopping cart instances include data indicating whether or not the product 17 was ultimately purchased, the geographical location of the customer 13 who created the virtual shopping cart 19, the shipping distance, shipping cost, and shipping time, as well as the percentage of shipping cost to entire purchase cost) (see at least paragraph 18); 

selecting a subset of stores from the plurality of stores based upon similarity to the selected store (The e-commerce server system 12 also includes a data collection module 26 executed on the server and configured to monitor the various activities of all customer computing devices 14 that interact with the e-commerce marketplace server program 18 via the customer interface 20 and collect historical cart data 28 indicating customer views of products 17, products added to virtual shopping carts 19, and products purchased via the purchasing tool 21) (see at least paragraph 18); 

calculating a projected sales velocity based upon sales from the historical sales data of the product at the subset of stores (the virtual shopping cart instances include data indicating whether or not the product 17 was ultimately purchased, the geographical location of the customer 13 who created the virtual shopping cart 19, the shipping distance, shipping cost, and shipping time, as well as the percentage of shipping cost to 

With regard to Claims 2, 12, Booth teaches selecting a Universal Product Code of the product (see at least paragraph 15).

With regard to Claims 3, 13, Booth teaches calculating a sale volume per week for the selected product at each of the plurality of stores (see at least paragraph 15).

With regard to Claims 4, 14, Booth teaches calculating a mathematical distance between the selected store and each of the subset of stores (see at least paragraph 15).

With regard to Claims 5, 15, Booth teaches calculating a similarity score between each of the subset of stores (see at least paragraphs 18-22).

With regard to Claims 6, 16, Booth teaches calculating the similarity score by comparing a first average sales velocity of the product at a first store of the plurality of stores with a second average sales velocity of the product at a second store of the subset of stores (see at least paragraphs 21-23).

wherein a lower similarity score indicates a closer match between the first store and the second store (see at least paragraphs 31-34).

With regard to Claims 8, 18, Booth teaches calculating a weighted average sales velocity for each of the subset of stores to calculate the projected sales velocity (see at least paragraph s19-23).

With regard to Claims 9, 19, Booth teaches limiting the historical sales data to a product category (see at least paragraph 21).

With regard to Claims 10, 20, Booth teaches limiting the historical sales data to a beverages product category (see at least paragraphs 21-23).

Examiner notes that the claimed contents of Claims 10, 20 amount to non-functional descriptive material that do not functionally alter the claimed method.  The recited method steps would be performed in the same manner regardless of what data is contained in a “beverages product category” (emphasis added).  All of the preceding claims have claimed “product category” of which the cited prior art claims.  Thus, the prior art and the claimed invention have identical structure and the claimed descriptive material is insufficient to distinguish the claimed invention over the prior art.  see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.

	
	
 

Conclusion
	
			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623